      Case 6:20-cv-01133-JTM-GEB Document 1 Filed 05/21/20 Page 1 of 9

                                                                                                                FILED
                                                                                                            U.S. District Court
                                                                                                             District of Kansas


                                                                                                            MAY 2 1 2020
                             IN THE UNITED STATES DISTRICT COURT                                   Clew m court
                                  FOR THE DISTRICT OF KANSAS                                       By _._'"-"-'~ Deputy Clerk


TelfdJ R                                                               )
                                                                       )
                                                                       )
                                                                       )
                                                                       )
(Enter above the full name of the Plaintiff(s)                         )
                                                                       )
vs.                                                                    )              6:20-cv-1133-JTM-GEB
                                                                           Case Number- ------
                                                                       )
                                                                       )
Name                                                                   )
6Street
   lo C (oS5(aaJ '5 Blvd
        and number
                                                                       )
                                                                       )
 Co.i'Y
 City
                   Ne.
                   State
                                                 ;115[~ )
                                                    ZipCode )

(Enter above the full name and address of the
Defendant in this action - list the name and
address of any additional defendants on the back
side of this sheet).
                                               CIVIL COMPLAINT

I.     Parties to this civil action:

       (In item A below, place your name in the first blank and place your present address in the
       second blank. Do the same for additional plaintiffs, if any, on the back side of this sheet).

       A.      Name of plaintifiT    l '-1-(_._C_..
                                _._.....         L"-'-f....../ _       _~-=-
                                                                          o_,0._......
                                                                                  ~'"5 ""_ _ _ _ _ _ _ __

                           JJr2G                                           DG\(e,.,,                   }1
               Address                   :I. ~ Q 5:
                                                                                          •,   I

                                                                                       \Aitch,.'-& 4        5
                671(~




                                                                   1
      Case 6:20-cv-01133-JTM-GEB Document 1 Filed 05/21/20 Page 2 of 9




       (In item B below, write the full name of the defendant in the first blank. In the second
       blank, write the official position of the defendant. Use item C for the names and positions
       of any additional defendants).

       B.                         ·C
               Defendant-E:__,_P~,~ ~.-              -£_
                                                       jaf0,
                                                         """"-~Lc
                                                               ~·_$~ ___________1s
                                            , o=---C.
               employed at .......b ,,_,.)__,__,   --C+-',o.,,_ S: ..5(i
                                                            · .......                s_
                                                                      .__,_a.,,...,ru:l
                                                                                    _ ·__   _....
                                                                                             l3'-'-/...._
                                                                                                     V .._.
                                                                                                          d _ _ _ _ __


               Cul// N C.                                          2 75'0
       C.     Additional Defendants- - - - - - - - - - - - - - - - - - - - -




II.    Jurisdiction:

       (Complete one or more of the following subparagraphs, A., B.l, B.2., or B.3., whichever is
       applicable.)

       A. (If Applicable) Diversity of citizenship and amount:
               1.          Plaintiff is a citizen of the State of~ 5 , c : £
               2.          The first-named defendant above is either
                                       a. a citizen of the State of - - - - - - - - -; or
                                       b. a corporation incorporated under the laws of the State of

                                             - - - - - - - - and having its principal place of business
                                              in a State other than the State of which plaintiff is a citizen.


               3. The second-named defendant above is either
                                       a.           a citizen of the State of - - - - - - - -; or
                                       b.           a corporation incorporated under the laws of the State of
                                       _ _ _ _ _ _ and having its principal place of business in a
                                        State other than the State of which plaintiff is a citizen.


              (If there are _more than two defendants, set forth the foregoing information for each
              additional defendant on a separate page and attach it to this complaint.)
              Plaintiff states that the matter in controversy exceeds, exclusive of interest and
              costs, the sum of seventy-five thousand dollars ($75,000.00).


                                                                      2
Case 6:20-cv-01133-JTM-GEB Document 1 Filed 05/21/20 Page 3 of 9




        B.     (If applicable) Jurisdiction founded on grounds other than diversity
        (Check any of the following which apply to this case).


        il1.            This case arises under the following section of the Constitution of
                        the United States or statute of the United States (28 U.S.C. §1331):
                        Constitution, Article_ _, Section_ _ ;
                        Statute, US Code, Title_ _, Section_ _

        _0_ 2.          This case arises because of violation of the civil or equal rights,
                        privileges, or immunities accorded to citizens of, or persons within
                        the jurisdiction of, the United States (28 U.S.C. §1343).

        il3.            Other grounds (specify and state any statute which gives rise to such
                        grounds):

                       C'\111:bf\u ~A cl:: IS of Dt-:ttU7t).,-ft'on
                       of Lha w.CtcL- 1/ - 1/vo 'i)
                        '1lu!t, PL ~                    a±        LtlVo.S;o/1
                        of       Rr/ Vc&CY · 11-b'(o(
 III.   Statement of Claim:

 (State here a short and plain statement of the claim showing that plaintiff is entitled to
 relief. State what each defendant did that violated the right(s) of the plaintiff, including
 dates and places of such conduct by the defendant(s). Do not set forth legal arguments.
 If you intend to allege more than one claim, number and set forth each claim in a separate
 paragraph. Attach an additional sheet, if necessary, to set forth a short and plain statement
 of the claim[s].)

  .4 dd it:~mLf       P~5




 IV.    Relief:

 (State briefly exactly what judgement or relief you want from the Court. Do not make
 legal arguments.)


                                           3
Case 6:20-cv-01133-JTM-GEB Document 1 Filed 05/21/20 Page 4 of 9
Case 6:20-cv-01133-JTM-GEB Document 1 Filed 05/21/20 Page 5 of 9




                                                                   f-
Case 6:20-cv-01133-JTM-GEB Document 1 Filed 05/21/20 Page 6 of 9




 V.      Do you claim the wrongs alleged in your complaint are continuing to occur at the
 present time? Yes JZI NoO

 VI.    Do you claim actual damages for the acts alleged in your complaint?
        Yes~        NoD

 VII.   Do you claim punitive monetary damages? Yes ~        - No D


 If you answered yes, state the amounts claimed and the reasons you claim you are entitled
 to recover money damages.




                                         4
      Case 6:20-cv-01133-JTM-GEB Document 1 Filed 05/21/20 Page 7 of 9




       VIII.   Administrative Procedures:

               A.     Have the claims which you make in this civil action been presented through
               any type of Administrative Procedure within any government agency?
               YesD No g

               B.     If you answered yes, give the date your claims were presented,
               how they were presented, and the result of that procedure:




               C.      If you answered no, give the reasons, if any, why the claims made in this
               action have not been presented through Administrative Procedures:




                             {u:.u;Ht

IX.    Related Litigation:

       Please mark the statement that pertains to this case:

                      This cause, or a substantially equivalent comi_l~!nt, was previously filed in
                      this court as case numberb '. 4> - C\[ - (2/091~~r~ assigned to the Honorable
                      Judge   J6a111  dj, G      Gtck            .      M - k QC,

        •             Neither this cause, nor a substantially equivalent complaint, previously has
                      been filed in this court, and therefore this case may be opened as an original
                      proceeding.


                                                     Signature of Plaintiff

                                                     IeilVdl         :Gild
                                                     Name (Print or Type)


                                                     Address




                                                 5
     Case 6:20-cv-01133-JTM-GEB Document 1 Filed 05/21/20 Page 8 of 9




                                                       \AJ1chim        )15:
                                                       City          State        Zip Code


                                                       Telephone Number


                             DESIGNATION OF PLACE OF TRIAL

Plaintiff designates J ~      7fohita,   QKansas City , or QTopeka} , Kansas as the
                                            (Select One)
location for the trial in this matter.

                                                        -ravldl
                                                       Signature of Plaintiff
                                                                                °bll~5

                                 REQUEST FOR TRIAL BY JURY

Plaintiff requests trial by jury { IS<fxes or QNo }
                                     (Select One)


                                                         Ufrdl
                                                       Signature of Plaintiff
                                                                                 ~/7~5
Dated: 5'- (9-J.oJ.a
 (Rev. 10/15)




                                                   6
                           Case 6:20-cv-01133-JTM-GEB Document 1 Filed 05/21/20 Page 9 of 9
TdfdI    :T63/ll---5
rr{YE r11vt r11~s5                                                                                                   U.S. POSTAGE PAID
                                                                                                                     FCM LG ENV

                                                                                   ~
                                                                                                                     WICHITA, KS
Dr/v<-   vv; c.l..1./--cA..._; K's                                                 UNIJ"roS'ftfrE!O
                                                                                                                     67207
                                                                                                                     X~bJFtr 20
                                                                                   ,.OSU.tSCltVIU •



672.I&                                                                                    1000
                                                                                                       67202
                                                                                                                        $1.60
                                                                                                                      R2307M152884-1 1




                                        un,+u:J      skfc-5 D,'s+r; cf-
                                       Cou r-f-    Cl l..YH'S   at+~ Cc
                                      1o I    No r--1-h Mof~f 51-raf; Roof\ -2 di
                                       vi ,cM;fCL,; r5cVJ5«S t7 2o 2




                                                                                                      RECEIVED
                                                                                                               MAY 2 1 2020
                                                                                                      CLERK, U.S. DIST. COURT
                                                                                                        WICHITA, KANSAS 67202.
